Exhibit 10.62



FIRST AMENDMENT TO LOAN AGREEMENT

(Mezzanine C)

THIS FIRST AMENDMENT TO LOAN AGREEMENT (Mezzanine C) ("Amendment") is made the
19th day of October, 2010 (the "Effective Date") by and between TPG-CENTERPOINTE
MEZZANINE 3, LLC, a Delaware limited liability company ("Borrower"), having its
principal place of business at c/o Thomas Properties Group, Inc., City National
Plaza, 515 South Flower Street, Sixth Floor, Los Angeles, California 90071, and
WHSF NEVADA, LLC, a Nevada limited liability company (together with its
successors and assigns, "Lender"), with an office at 2850 West Horizon Ridge
Parkway, Suite 200, Henderson, Nevada 89052.



RECITALS



Borrower is the owner of that certain Collateral, which is defined in that
certain Pledge and Security Agreement (Mezzanine C), dated as of October 15,
2007 (the "Security Instrument"), by Borrower in favor of UBS Real Estate
Securities Inc., a Delaware corporation (the "Original Lender").



On October 15, 2007 (the "Closing Date"), Borrower executed and delivered to
Original Lender, inter alia, a certain Promissory Note (the "Note") evidencing a
loan in the original principal amount of up to Twenty-Two Million One Hundred
Sixty-Two Thousand Four Hundred Forty-Four and No/100 Dollars ($22,162,444) (the
"Loan"), repayment of which is secured, inter alia, by the Security Instrument
and evidenced by that certain Mezzanine Loan Agreement (Mezzanine Loan C), dated
as of October 15, 2007 (the "Loan Agreement"), by and between Borrower and
Original Lender. The Security Instrument, the Note, the Loan Agreement and the
other documents described in or accompanying the Note, as amended from time to
time, are hereinafter collectively referred to as the "Loan Documents".



C. Original Lender assigned all of its interest in the Loan Documents to Lender.



D. Pursuant to that certain Loan Extension Agreement (Mezzanine C) dated
February 9, 2009, Borrower and Lender agreed to extend the maturity date of the
Loan from February 9, 2009 to February 9, 2010.



E. Pursuant to that certain Second Loan Extension Agreement (Mezzanine C) dated
February 9, 2010, Borrower and Lender agreed to extend the maturity date of the
Loan from February 9, 2010 to February 9, 2011 (the "Maturity Date").



F. Mezzanine Borrower-A and Mezzanine Borrower-B have agreed with Mezzanine
Lender-A and Mezzanine Lender-B, respectively, to payoff Mezzanine Loan-A and
Mezzanine Loan-B at discounted amounts and Lender has agreed to consent to such
discounted payoffs (collectively, the "Mezzanine A and B Payoff").



G. In connection with the Mezzanine A and B Payoff, all amounts currently in the
Additional Advance Subaccount for the Mezzanine Loan-A and the Mezzanine Loan-B
pursuant to Section 2.9.5 of the Mezzanine A Loan Agreement and the Mezzanine B
Loan Agreement, respectively (which amount is currently equal to $11,696,779.23
in the aggregate) (the "Existing Mezzanine A and B Cash Reserves"), will be
released by Mezzanine Lender-A and Mezzanine Lender-B to Mezzanine Borrower-A
and Mezzanine Borrower-B, respectively; provided, however, the Existing
Mezzanine A and B Cash Reserves shall remain in the existing Additional Advance
Subaccounts currently held by Wells Fargo Bank, N.A. (the "Cash Management
Bank") pursuant to the terms of that certain Subordinate Cash Management
Agreement (Mezzanine Loan A) and that certain Subordinate Cash Management
Agreement (Mezzanine Loan B) and the Existing Mezzanine A and B Cash Reserves
shall be held for the benefit of Mezzanine Borrower-A and Mezzanine Borrower-B
and used solely for funding the Mezzanine Loan-A and Mezzanine Loan-B portions
of Additional Advances made pursuant to Section 2.9 of the Loan Agreement, the
Mezzanine A Loan Agreement and the Mezzanine B Loan Agreement (according to the
terms in such agreements as they exist on the date hereof) (the "Future Funding
Obligations").



H. In connection with the Mezzanine A and B Payoff, Lender has agreed to make
certain modifications to the Loan, including, inter alia, extending the Maturity
Date to the Third Extended Maturity Date (i.e., February 9, 2012), permitting
Borrower to repay the Loan at a potential discount, and permitting Borrower to
extend the Term of the Loan for another twelve-month period, all as subject to
the terms and conditions set forth herein.



I. All capitalized terms not defined herein shall have the meanings ascribed to
such terms in the Loan Agreement.



NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
undertakings herein contained, the parties hereto, intending to be legally
bound, covenant and agree as follows:



Recitals

. Borrower and Lender each covenants and confirms that all of the above outlined
Recitals set forth in this Amendment are true, correct and complete in every
respect and are incorporated herein and made a part hereof. Borrower
acknowledges that Lender in entering into this Amendment is relying on such
covenants and confirmations.





Ratification of Loan Documents

. Borrower hereby acknowledges, reaffirms and ratifies each and all of
Borrower's obligations, duties, covenants and liabilities to Lender under the
Loan Documents, including, but not limited to, the obligation to pay to Lender
all amounts due under the Note and other Loan Documents. Borrower further
acknowledges and agrees that there are no claims, demands, offsets or defenses
at law or in equity that would defeat or diminish the present and unconditional
right of Lender to collect the indebtedness evidenced by the Note and to proceed
to enforce the rights and remedies available to Lender as provided in the Note
and the other Loan Documents or by law.





Consent to Mezzanine A and B Payoff

. Lender hereby consents to the Mezzanine A and B Payoff.





Amendments to Loan Documents

. As of the Effective Date, the Loan Documents are hereby modified as follows:





Extension Options

. Section 2.8 of the Loan Agreement is hereby amended as follows:





i. So long as Borrower satisfies the following conditions, the Term of the Loan
shall be extended from the Second Extended Maturity Date to the Third Extended
Maturity Date without necessity of notice from Borrower or the satisfaction of
any other conditions set forth in Section 2.8 of the Loan Agreement:



(A) no Event of Default exists on the Second Extended Maturity Date; and



(B) Borrower delivers to Lender an Officer's Certificate confirming the accuracy
of the information contained in (A) above.



If Borrower is unable to satisfy the foregoing conditions within the applicable
time frame, Lender shall have no obligation to extend the Maturity Date.



ii. Borrower shall have the right, at its option, to extend the Term until not
later than February 9, 2013 (the "Fourth Extended Maturity Date") upon fifteen
(15) days prior notice to Lender, provided that the following conditions have
been met:



(A) no Event of Default exists on the Third Extended Maturity Date;



(B) Borrower delivers to Lender an Officer's Certificate confirming the accuracy
of the information contained in (A) above;



(C) the Maturity Date of the Senior Loan has been extended to the Fourth
Extended Maturity Date; and



(D) although the Applicable Interest Rate shall be determined as provided in
Section 2.2.3 of the Loan Agreement, from February 10, 2012 until the Fourth
Extended Maturity Date in no event shall the Applicable Interest Rate be less
than eight percent (8%) per annum.



Borrower shall keep Lender apprised of Borrower's negotiations with Senior
Lender with respect to extending the Term of the Senior Loan to the Fourth
Extended Maturity Date.



b. Reallocation of Capital Expenditure Advance Amount and Leasing Advance
Amount. Borrower may reallocate the Additional Advances between the Capital
Expenditure Advance Amount and the Leasing Advance Amount such that the maximums
established in the Loan Agreement shall no longer be applicable (i.e., Borrower
may request the use of Additional Advances in excess of the Maximum Capital
Expenditure Advance Amount or the Maximum Leasing Advance Amount; provided that
in no event shall the total of all Additional Advances made following the date
of this Amendment exceed $5,558,188.49 in the aggregate). Notwithstanding such
reallocations, all Additional Advances shall be subject to the conditions set
forth in Section 2.9.



c. Alternate Repayment Amount. A new Section 2.3.4 shall be added to the Loan
Agreement as follows:



"Section 2.3.4. Alternate Repayment Amount.



(a) Provided that no Event of Default shall have occurred and be continuing,
Borrower shall have the right to payoff the Loan at the Alternate Repayment
Amount (as defined below) upon five (5) days prior written notice to Lender,
without premium or penalty, during either of the following time periods: (i)
provided Borrower meets the conditions for extending the Term of the Loan at the
Second Extended Maturity Date, at any time commencing on a date that is six (6)
months prior to the Third Extended Maturity Date (i.e., commencing on August 9,
2011) and ending on the Third Extended Maturity Date or (ii) provided Borrower
meets the conditions for extending the Term of the Loan at the Third Extended
Maturity Date, at any time following the Third Extended Maturity Date and prior
to the Fourth Extended Maturity Date (either such date, the "Alternate Repayment
Date"). For purposes hereof, the following defined terms shall have the
following meanings: (i) "Alternate Repayment Amount" shall mean the lesser of
(i) $11,081,222, plus Lender's Pro-Rata Share (as defined below) of the Deemed
Profit (as defined below), or (ii) $22,162,444; (ii) "Deemed Profit" shall be
equal to the difference between the Gross Property Value (as defined below) and
the Total Capitalization (as defined below); (iii) "Total Capitalization" shall
equal the sum of (a) $55,000,000 plus (b) Sponsor's Contributed Capital (as
defined below), plus (c) Lender's Contributed Capital (as defined below); (iv)
"Gross Property Value" shall mean either (a) the gross sales price (less normal
and customary closing costs payable to third parties) in conjunction with an
arms-length sale of the Property to a bona fide third-party purchaser on the
Alternate Repayment Date, or (b) the property value as mutually determined by
Borrower and Lender, as of January 1, 2012 (or January 1, 2013 if the Term of
the Loan is extended to the Fourth Extended Maturity Date), through the
Appraisal Procedure (as defined below) conducted prior to the Alternate
Prepayment Date; (v) "Lender's Pro-Rata Share" shall mean the amount determined
by dividing Lender's Contributed Capital by the sum total of Sponsor's
Contributed Capital plus Lender's Contributed Capital; (vi) "Sponsor's Pro Rata
Share" shall mean the amount determined by dividing Sponsor's Contributed
Capital by the sum total of Sponsor's Contributed Capital plus Lender's
Contributed Capital; (vii) "Lender's Contributed Capital" shall mean
$11,081,222; and (viii) "Sponsor's Contributed Capital" shall mean $40,030,912,
which is the amount being paid by Sole Member or an affiliate thereof in
connection with the Mezzanine A and B Payoff. For avoidance of doubt, Borrower
shall continue to pay interest at the Applicable Interest Rate on the total
unpaid principal balance of the Loan through the final Maturity Date or the
Alternate Repayment Date, notwithstanding the right of Borrower to repay the
Loan at the Alternate Repayment Amount. Upon Borrower's repayment of the
Alternate Repayment Amount in accordance with this Section 2.3.4, the Loan and
all obligations of Borrower under the Loan Documents shall be deemed fully
satisfied (except for any obligations of Borrower that expressly survive payment
in full of the Loan pursuant to the terms of the Loan Documents).



(b) In the event that the Appraisal Procedure shall be used to calculate the
Alternate Repayment Amount, the parties shall proceed as follows (the following
shall be the "Appraisal Procedure"):



(1) First, Borrower shall deliver to Lender a notice of valuation of the
Property for purposes of calculating the Alternate Repayment Amount (the "Notice
of Valuation"). Then, Borrower and Lender shall attempt, acting reasonably and
in good faith, to agree upon the fair market value of the Property within
fifteen (15) days following delivery by Borrower to Lender of the Notice of
Valuation.



(2) In the event Borrower and Lender are unable to agree upon the fair market
value of the Property within such 15-day period, either party may elect to
request an appraisal by delivering notice to the other party (the "Appraisal
Notice"). Following delivery by either party of the Appraisal Notice, Borrower
and Lender shall attempt, acting reasonably and in good faith, to agree upon a
single appraiser to conduct the appraisal of the Property. If Borrower and
Lender are able to agree upon a single appraiser, such appraiser shall conduct
an appraisal of the Property using the Appraisal Criteria (as defined below).
Any appraiser(s) selected by Borrower and Lender must be disinterested and must
demonstrate (1) current good standing in the American Institute of Real Estate
Appraisers, as evidenced by a certificate from such institute, or current good
standing as an Accredited Senior Appraiser in the discipline of business
valuations in the American Society of Appraisers, as evidenced by a certificate
from such society, and (2) past appraising experience of at least five (5) years
following such certification, which experience shall include experience for at
least five (5) years appraising office buildings located in Northern Virginia (a
"Qualified Appraiser").



(3) If Borrower and Lender cannot agree upon a single appraiser within seven (7)
days following issuance of the Appraisal Notice, either party may give the other
party a written notice calling for appointment of an appraisal panel (the "Panel
Notice").



(A) The Panel Notice shall designate one Qualified Appraiser selected by the
electing party to serve on the appraisal panel. Upon receipt of the Panel
Notice, the other party shall have seven (7) days to designate a second
Qualified Appraiser to serve on the appraisal panel by giving written notice of
such designation to the party that issued the Panel Notice. If such second
appraiser is not so appointed and designated within such 7-day period, then the
appraiser designated in the Panel Notice shall be the sole appraiser to
determine the fair market value of the Property.



(B) Upon designation of the second appraiser, if timely designated, the first
appraiser and the second appraiser shall appoint an additional Qualified
Appraiser within seven (7) days following the designation of the second
appraiser. If the first appraiser and the second appraiser are unable to agree
upon such appointment within such 7-day period, then the party that sent the
Panel Notice shall request such appointment by the president or executive
committee of the Chapter of the American Institute of Real Estate Appraisers (or
the chapter of the American Society of Appraisers, as applicable) which includes
the Property within its jurisdiction or the chapter nearest to the Property.



(C) The appraisers appointed as the appraisal panel (the "Appraisal Panel")
shall each appraise the Property taking into account appropriate indicators of
the fair market value of the Property in a cash sale between a willing buyer and
seller not under undue duress using a discounted cash flow approach and assuming
a full lease-up of any vacant space over a reasonable period of time at market
rates for rents, tenant improvements and leasing commissions, and assuming all
necessary capital expenditures in the projected cash flows and shall report
their findings to Borrower and Lender, within twenty-one (21) days of being
appointed and engaged (the "Appraisal Criteria"). In the event that any member
of the Appraisal Panel shall fail to deliver its report within such 21-day
period, the party that designated such delinquent appraiser may dismiss the
delinquent appraiser and appoint a new Qualified Appraiser.



(4) In the case of a single appraiser, the Gross Property Value shall be equal
to the appraised value determined by the single appraiser. In the case of an
Appraisal Panel, the Gross Property Value shall be equal to the mean of the two
closest appraised values reported by the Appraisal Panel; provided that if the
three values are equally distributed, the Gross Property Value shall be equal to
the mean of the three appraised values reported by the Appraisal Panel.



(5) Upon the failure, refusal or inability of any appointed appraiser to act, a
new appraiser shall be appointed in lieu thereof, which appointment shall be
made in the same manner as the original appraiser failing, refusing or being
unable to act.



(6) The appraisal shall state the appraised value as of January 1, 2012 (or
January 1, 2013 if the Term of the Loan is extended until the Fourth Extended
Maturity Date).



(c) Upon payment of the Alternate Payment Amount, Lender shall release to
Borrower any amounts remaining in the Additional Advance Subaccount (or Borrower
may elect to offset the Alternate Repayment Amount with any amounts remaining in
the Additional Advance Subaccount, provided such amounts may be released to
Lender on the Alternate Repayment Date)."



d. The following is hereby added to the Loan Agreement as Section 8.1(s) and
Section 8.1(t):



"(s) The Existing Mezzanine A and B Cash Reserves shall be withdrawn from the
Cash Management Bank for any purpose other than for the payment of the Future
Funding Obligations; and"



"(t) Mezzanine Borrower-A and Mezzanine Borrower-B shall fail to fund (or shall
fail to provide irrevocable directions to the Cash Management Bank to fund) the
Mezzanine Loan-A and Mezzanine Loan-B portions of Additional Advances required
to be made pursuant to Section 2.9 of the Mezzanine A Loan Agreement and the
Mezzanine B Loan Agreement (according to the terms in such agreements as they
exist on the date hereof) simultaneously with the funding of the portion of
Additional Advances required to be made by Lender pursuant to Section 2.9
hereof."



5. Outstanding Principal Balance of the Loan. The outstanding principal balance
of the Loan as of the date hereof is $22,162,444.00 in principal plus all unpaid
and accrued interest. Borrower acknowledges and agrees that Borrower shall not
be entitled to any additional advances of the Loan.



6. Conditions. This Amendment shall be of no force and effect until each of the
following conditions has been met to the reasonable satisfaction of Lender:



a. Mezzanine A and B Payoff. The Mezzanine A and B Payoff shall have occurred
and Borrower shall have provided evidence reasonably satisfactory to Lender that
the Mezzanine Loan-A and the Mezzanine Loan-B have been satisfied in full.



b. Existing Mezzanine A and B Cash Reserves. Borrower shall have provided
evidence reasonably acceptable to Lender that the Cash Management Bank has been
notified that the Existing Mezzanine A and B Cash Reserves have been released by
Mezzanine Lender-A and Mezzanine Lender-B and that such funds shall remain the
Additional Advance Subaccounts currently held by the Cash Management Bank and
shall be held for the benefit of the Mezzanine Borrower-A and the Mezzanine
Borrower-B, respectively.





c. Receipt of Original Documents. Lender shall have received fully executed
originals of this Amendment and any and all other documents and agreements that
are required by this Amendment or otherwise reasonably deemed by Lender to be
necessary or desirable to effectuate the transactions contemplated hereby.





d. Opinions of Counsel. Lender shall have received an opinion of counsel for
Borrower in form and content satisfactory to Lender and its counsel as to due
execution and authorization of this Amendment and the good standing of Borrower.



e. Representations and Warranties. All representations and warranties herein and
in the other Loan Documents (as modified by this Amendment) shall be true,
correct and complete as if made on the Effective Date, which representations and
warranties shall survive execution of this Amendment. Notwithstanding the
foregoing, representations and warranties made in the Loan Documents are subject
to changed factual information delivered by Borrower to Lender in writing
between the Closing Date and the Effective Date.

f. Fees and Expenses. Borrower shall have paid to Lender, as of the date hereof:
(i) all costs and expenses incurred by Lender in connection with this Amendment,
including, but not limited to, Lender's legal fees incident to the preparation
and execution of this Amendment, provided, however, that the total of such legal
fees shall not exceed $20,000; and (ii) a loan modification fee equal to Fifty
Five Thousand Four Hundred Six and No/100 Dollars ($55,406.00).



7. Representations and Warranties. As an inducement to Lender to enter into
Amendment, Borrower represents, warrants, covenants and agrees as follows:



a. Borrower has full power, authority and legal right to execute and deliver,
and to perform and observe the provisions of, this Amendment and any document
executed pursuant to or in connection with this Amendment and to carry out the
transactions contemplated hereby.



b. This Amendment constitutes the legal, valid and binding obligation of
Borrower enforceable against Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting the rights of
creditors generally and general principles of equity.



c. The execution and delivery of this Amendment, and any documents executed
pursuant to this Amendment, and compliance with their respective terms as
contemplated herein, will not result in a breach of any of the terms or
conditions of, or result in the imposition of any lien, charge or encumbrance
upon the Collateral pursuant to, or constitute a default (with due notice or
lapse of time or both) or result in an occurrence of any event for which any
holder or holders of indebtedness for money borrowed may declare the same due
and payable under any indenture, agreement, order, judgment or instrument to
which Borrower is a party or by which Borrower or the Collateral may be bound or
affected, and will not violate any provision of applicable law.



d. Borrower covenants that no monetary default or Event of Default is occurring,
or no event, which with the giving of notice or lapse of time or both could
become an Event of Default, has occurred and is continuing as of the date of
this Amendment.



e. All of the representations and warranties made by Borrower in the Loan
Documents are true and correct in all material respects on and as of the date
hereof with the same force and effect as if made on and as of such date, subject
to changed factual information delivered by Borrower to Lender in writing
between the Closing Date and the Effective Date.



f. Borrower is aware that each of the representations and warranties of Borrower
contained in this Amendment is material to Lender in entering into this
Amendment.



g. Any amounts paid by Mezzanine Borrower-A, Mezzanine Borrower-B and/or Sole
Member or any affiliates of any of them with respect to the Mezzanine A and B
Payoff (including, without limitation, the Sponsor's Contributed Capital) have
been contributed as equity (and not a loan) and are absolutely, unconditionally
and irrevocably subordinate in repayment to the Senior Loan and the Loan and
Borrower shall provide confirmation of such subordination upon request of
Lender.



8. Miscellaneous.

a. Borrower covenants and confirms that, except as specifically modified by this
Amendment, all of the terms and conditions of the Loan Documents shall be
unmodified and remain in full force and effect. This Amendment shall not be
construed as a novation of the Note or the other Loan Documents. This Amendment
shall not prejudice any present or future rights, remedies, benefits or powers
belonging or accruing to Lender under the terms of the Loan Documents as amended
by this Amendment.

b. Each and every one of the terms and provisions of this Agreement shall be
binding upon Borrower, its successors and assigns and shall inure to the benefit
of Lender, its successors and assigns.



c. If any one or more of the provisions contained in this Amendment is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.



d. Borrower shall be responsible for the payment of all costs and expenses
related to the modification and/or amendment of the Loan Documents set forth in
this Amendment, to the extent set forth in Section 6(f) above.



e. This Agreement and the Loan Documents constitute the entire agreement between
the parties hereto with respect to the subject matter hereof. This Amendment
supersedes all previous negotiations and discussions between the parties, and no
parol evidence of any prior or other agreement shall be permitted to contradict
or vary the terms hereof. In the event of any inconsistencies between the
provisions of this Amendment and the Loan Documents, the provisions of this
Amendment shall control.



f. Unless the context otherwise specifies or requires, all of the terms used in
this Amendment shall be applicable equally to the singular and plural forms of
such terms and to all genders.



g. This Amendment may be executed in one or more counterparts by some or all of
the parties hereto, each of which counterparts shall be an original and all of
which together shall constitute a single agreement.

WITNESS the due execution of this First Amendment to Loan Agreement (Mezzanine
C) as a document under seal, with the intent to be legally bound hereby.

BORROWER:

TPG-CENTERPOINTE MEZZANINE 3, LLC,

a Delaware limited liability company

 

By: /s/ John R. Sischo

Name: John R. Sischo

Title: Vice President

 

 

 

 

 

 

 

 

LENDER:

WHSF NEVADA LLC,

a Nevada limited liability company

By: Washington Holdings Structured Finance, LLC, a Washington limited liability
company, its Managing Member

By: /s/ Ben Margoles__

Name: Ben Margoles

Its: Vice President